 AO 86A (Rev. 01/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case

                                                                  riLCD
                                       United States District Court
                                                                        fertile                                  NnV 15/019
                                                                                                                SUSAN Y. SOONG
                   United States of America                                )                              northIr'n oiSTRlEl^ci'FcMnia
                                 V.                                         s                                        OAKLAND

                                                                           )        CaseNo.                    b/O fVAAC^,
        TTfO^C^                          C             I                   )
                             Defendant                                     )


           CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE
         A United States magistratejudge has explained to me the nature ofthe charges against me and the maximum penalty
 that may be imposed on each charge if I am found guilty. The magistrate Judge has also informed me of my right to a
 lawyer, my right to a Jury trial, and my right to be tried.Judged, and sentenced before either a United States district judge
 or a United States magistrate Judge.

          I consent to being tried before a United States magistrate Judge, and I waive my rights to trial. Judgment and
sentencing by a United States district Judge.                                                       "                     .              o     ,

                                                                                                        Defendant's signature


                                                    Waiver of a Right to Trial by Jury
I waive my right to a Jury trial.



                                                                                                        Defendant's signature

               The United States consents to the Jury-trial waiver:
                                                                                                Government representative's signature


                                                                                          Government representative's printed name and title


                                      Waiver of a Right to Have 30 Days to Prepare for Trial
I waive my right to have 30 days to prepare for trial.


                                                                                                       Defendant's signature




         Printed name ofdefendant's attorney (ifany)                                          Signature ofdefendant's attorney (ifany)

Date: II /Ib/H                                               Approved b^
                                                                                                   Magistrate Judge's signature
